DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tatebayashi et al. (US 2010/0072950), hereinafter Tatebayashi, in view of Nakazawa et al. (US 2009/0021217), hereinafter Nakazawa.
     As to Claim 1, Tatebayashi discloses in figure 1 (see figure below):-a  battery pack [see figure 2, pack/assembly battery (5); see ¶0027], which is connected to a rectifier [power source (17)] which is DC rectifier source] and comprises a plurality of battery modules [plurality of battery modules; 3-m1, 3-m2 and 3-mn; ¶0026-0027] , the battery pack comprising: a (+) terminal formed by connecting a plurality of (+) terminals of the plurality of battery modules [noted that battery modules 3-m1,3-m2 and 3-mn connects in parallel each  other and connected ]; a (+) output terminal [see figure below] connected to a (+) input terminal of the rectifier; a battery management system (BMS) configured to control charging or discharging of the battery pack; and a current path forming unit disposed between the (+) terminal and the (+) output terminal [charging power source (17)], the current path [charge discharge control switch (14); see ¶0032]  forming unit being configured to form a current path between the (+) terminal and the (+) output terminal according to the control by the BMS [control module (13): ¶0032].

    PNG
    media_image1.png
    669
    931
    media_image1.png
    Greyscale


Tatebayashi does not disclose explicitly, wherein the BMS is further configured to control the current path forming unit based on an output voltage value of the rectifier
Nakazawa discloses in figure 13, wherein the BMS  [the controller (85) is further configured to control the current path forming unit based on an output voltage value of the rectifier[rectifier 74; see ¶0089]
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the battery charging process of Tatebayashi  based on rectifier inputs as taught by Nakazawa in order to charge the battery safely user any conditions. 
.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tatebayashi, in view of Nakazawa, and  Leung et al. (US 2015/0091497), hereinafter Leung.
         Regarding Claim 8, Tatebayashi and  Nakazawa. disclose the claim inventionas claim 1 above, (see rejection above, 35 USC § 103 paragraph 3), except a measure an output voltage value of the rectifier, when the output voltage value of the rectifier is larger than the output voltage value of the battery pack according to the comparison result; and compare the output voltage value of the rectifier with the output voltage value 10of the battery pack, and a discharge current value of the battery pack with a prescribed first reference current value, and select a discharge path by controlling on or off of the first and second FETs and the current limiting module according to the current value comparison result, when the output voltage value of the rectifier is smaller than the output voltage value of the battery pack according to the comparison 15result.  
             Leung discloses in figures 2-3,  measure an output voltage value of the rectifier, [noted that the USB port voltage is measured which is equivalent with rectifier charging]  , when the [according to Leung the device has plurality of modes; when the battery voltage is above the USB/rectifier voltage the battery discharges and provides power to the load and also to the USB port; when the battery voltage is below the USB/rectifier voltage the battery is charged by the power provided by the USB port which is rectified voltage; see ¶0048, ¶0054, ¶0063-0069].  
	It would have been obvious to a person having ordinary skill in the art the time of the invention was made to add measuring means that measures both the rechargeable battery and the input rectified power voltages in Tatebayashi’s apparatus as taught by Leung in order to effectively control the power flow between the charge port/rectifier and the battery.
Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Tatebayashi, in view of Nakazawa,  Leung, and in view of Kawasumi et al. (US 7,675,263) hereinafter Kawasumi. et al. (US 2015/0091497), hereinafter Leung.
         Regarding Claim 10, Tatebayashi and  Nakazawa. disclose the claim inventionas claim 1 above, (see rejection above, 35 USC § 103 paragraph 2), 10. (Original) The current control method of a battery pack of claim 8, wherein, in the discharge current path forming step: the current limiting module is turned off, and the BMS: performs a battery pack discharge 
              As to claim 10, Kawasumi discloses in figure 1 (see figure above),  wherein the selecting of the discharge path comprises: forming a first discharge current path  [FET 72] comprising the second FET and a body 20diode of the first FET  [diode  ( 71b)] by turning on the second FET and turning off the current DB1/ 112580998.124limiting module and the first FET, when the measured discharge current value of the battery pack is smaller than the prescribed first reference current value according to the current value comparison result; and forming a second discharge current path comprising source-drain paths of the 5first FET and the second FET by turning off the current limiting module and turning on the first FET and the second FET, when, as the current value comparison result, the measure discharge current value of the battery pack is equal to or larger than the prescribed first reference current value [see Col. 4, lines 10-67].  
	It would have been obvious to a person having ordinary skill in the art the time of the invention was made to add measuring and comparing battery voltage with the input voltage Iin Tatebayashi’s apparatus as taught by Kawasumi n order to effectively control the power flow between the charge port/rectifier and the battery.

       Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2-7 are 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859